                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


KELLY SWEETSER,

              Plaintiff,

v.                                                         No. CIV 16-640 MV/CG

SCOUT INDUSTRIES, LLC,

              Defendant.

                           SECOND ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on review of the record. Plaintiff filed her

complaint against Defendants Scout Industries, LLC and Chad Ingram on June 23, 2016.

(Doc. 1). On October 11, 2016, the Court ordered Plaintiff to show cause as to why

Defendants had not been served. (Doc. 4). In response, Plaintiff requested an additional

twenty-one days for Defendants to answer the complaint. (Doc. 5). The Court then

quashed its Order to Show Cause, (Doc. 4), and ordered Defendants to answer or

otherwise respond to Plaintiff’s complaint by November 15, 2016. (Doc. 6). Following the

Court’s order, Plaintiff voluntarily dismissed Defendant Chad Ingram. (Doc. 7).

       Plaintiff then informed the Court that the remaining Defendant, Scout Industries,

LLC, was unable to defend this action and filed a Request for Entry of Default with the

Clerk of Court. (Docs. 8, 9). On August 2, 2018, the Clerk of Court granted Plaintiff’s

motion for entry of default against Defendant Scout Industries, LLC. (Doc. 11).

       More than ninety days have passed since the Clerk’s entry of default for the

remaining Defendant and Plaintiff has taken no further action with the Court in this matter.

       IT IS THEREFORE ORDERED that, on or before Monday, November 19, 2018,
Plaintiff shall notify the Court in writing why this case should not be dismissed for failure

to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.



                                   _____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
